Citation Nr: 0922895	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-08 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The issue before the Board 
today was remanded in May 2007 for further evidentiary and 
procedural development.  Unfortunately, as discussed below, 
the Board finds that there was not substantial compliance 
with its remand; therefore, it may not proceed with a 
decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obligated by law to ensure 
that the agency of original jurisdiction (AOJ) complies with 
its directives; and where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

The Board's May 2007 Remand instructed that the Veteran be 
scheduled for VA orthopedic examination for the purpose of 
ascertaining the severity and manifestations of his service-
connected traumatic arthritis of the right knee.  The 
examination request explicitly stated that the "claims file 
must be made available to the examiner for review in 
connection with the examination [emphasis added]."  Though 
the Veteran was afforded a VA examination in July 2008, the 
Board finds that the examination report is inadequate upon 
which to rate his disability.  In this regard, the examiner 
indicated that the claims file was not requested by the 
Veterans Benefits Administration (VBA); thus, none of the 
evidence contained in the claims file, including the 
Veteran's lay statements, were reviewed.  

An examination for rating purposes should contain sufficient 
detail and reflect the whole recorded history of a veteran's 
disability, reconciling the various reports into a consistent 
picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 
(1991); 38 C.F.R. § 4.2 (2008).  Because the July 2008 VA 
examination report does not indicate review of the claims 
file as requested, an additional examination is needed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Return to the claims file to the 
examiner who conducted the July 2008 VA 
examination, and ask that she complete an 
addendum of her original examination which 
reflects that the claims file was 
reviewed.  Any new findings, conclusions, 
or opinions should be adequately discussed 
and explained.  

If, and only if, the July 2008 VA examiner 
is not available, then schedule the 
Veteran for another VA orthopedic 
examination for the purposes of 
ascertaining the current severity and 
manifestations of his traumatic arthritis 
of the right knee.  The claims file must 
be made available to the examiner, and the 
examination report should reflect that the 
claims file was reviewed in conjunction 
with the examination.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically state if 
there is any evidence of ankylosis, 
subluxation, lateral instability, 
"locking," or effusion into the joint, 
as well as whether there is any impairment 
of the tibia and fibula, including where 
there is nonunion with loose motion 
requiring a brace or malunion.  In 
accordance with 38 C.F.R. §§ 4.40, 4.45, 
VAOPGCPREC 36-97, and DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also address any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide 
an opinion as to how these factors result 
in any limitation of motion.  The examiner 
should accurately measure and report where 
any recorded pain begins and ends when 
measuring range of motion.  If the Veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason should 
be explained.

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



